         Case 1:20-cr-00135-JMF Document 227 Filed 09/17/20 Page 1 of 2




                  LAW OFFICES OF JAMES R. DEVITA, PLLC
                                  81 MAIN STREET, SUITE 504
                              WHITE PLAINS, NEW YORK 10601-1719
                                          (914) 328-5000
                                       FAX (914) 946-5906
                               E-Mail: jdevita@jamesrdevitalaw.com

                                      September 16, 2020


VIA ECF
Honorable Jesse M. Furman
United States District Judge for the Southern District of New York
United States Courthouse
40 Centre St.
New York, New York 10007

       Re: United States v. Alexander Arguedas, et al. (Davonte Brown), 20 Cr. 135 (JMF)

Dear Judge Furman:

        I am counsel to assigned under the Criminal Justice Act to represent defendant Davonte
Brown in the above referenced matter. I am writing to request that Your Honor assign Sabrina
Shroff, Esq., who is also a member of the CJA panel, to work with me on this case. I am
planning to retire as of December 31, 2020, and it is clear that this case will not be resolved by
then. The discovery is voluminous and no date has been set for trial; trial in this calendar year is
not realistically possible.

         Ms. Shroff is a logical candidate to work with me for the rest of the year, and to continue
representing Mr. Brown after December. She represented Mr. Brown at his presentment on
March 20, 2020 (Docket Entry 42) when he was originally arrested and has developed a
relationship with him. Ms. Shroff was substituting for me on CJA duty the day of Mr. Brown’s
arrest, but was not assigned to this case because the government originally believed Ms. Shroff
had a conflict of interest by virtue of her prior position at Federal Defenders. I have confirmed
with Assistant United States Attorney Danielle Sassoon that because Ms. Shroff was not
personally involved representing anyone connected to this case while she was employed at
Federal Defenders, there is no conflict of interest in her representing Mr. Brown. I believe her
assignment now will permit a smooth transition in Mr. Brown’s representation.


                                              Respectfully submitted,

                                              s/ James R. DeVita
                                              James R. DeVita
         Case 1:20-cr-00135-JMF Document 227 Filed 09/17/20 Page 2 of 2

Hon. Jesse M. Furman                                                        September 16, 2020



cc:    Assistant United States Attorney Andrew Chan (by ECF)
       Assistant United States Attorney Danielle Sassoon (by ECF)
       Sabrina Shroff, Esq. (by email)
       All counsel (by ECF)




      The Court has the utmost respect for Ms. Schroff, but the standard operating procedure ---
      for many good reasons --- is for counsel to be assigned from the duty roster in the event
      that there is a need for new counsel. Although the Court may deviate from that procedure
      where there is good cause, and a preexisting relationship with counsel might well qualify,
      the Court is not persuaded that standing in for purposes of presentment rises to that level.
      Moreover, if new counsel is assigned now, it gives that new counsel plenty of time to get
      up to speed while Mr. DeVita is still on the case, making it less important to have
      counsel with preexisting familiarity, however slight. Accordingly, the request is denied. The
      Court will, subject to a conflict check, assign the duty CJA lawyer to assist Mr. DeVita ---
      with the understanding that new counsel would take over the case in its entirety upon Mr.
      DeVita's retirement. The Clerk of Court is directed to terminate Doc. #226.

                                           SO ORDERED.




                                           September 17, 2020




                                               2
